Moore and Parker sued Patty before a justice of the peace, and recovered a judgment for 13 dollars. Patty appealed to the Circuit Court, where the judgment against him was reduced to 6 dollars and 78 cents. The Circuit *564Court gave judgment for the defendant for the costs before the justice, and in favor of the plaintiff for the costs in the Circuit Court. Held, that this was erroneous. Patty was entitled to a judgment for the costs made, both before the justice and in the Circuit Court. Allen v. Hardesty, 8 Blackf. 589.